Citation Nr: 1456705	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  06-03 413A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for a skin condition, to include lichen planus chronicus.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a right knee condition, to include as secondary to a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1970, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a bilateral shoulder condition, residuals of a left foot fracture and a skin condition.  This rating decision also granted his claim for service connection for PTSD and assigned an initial disability rating of 10 percent, effective April 13, 2005.

The Veteran also appeals from an August 2006 rating decision which denied claims for service connection for a back injury, a right hip condition, and a right knee condition.

In a December 2008 rating decision the RO increased the initial disability rating for PTSD to 30 percent, effective August 14, 2008.

The Veteran testified before the undersigned at a February 2010 hearing at the RO.  A transcript has been associated with the claims file.

In May 2010, the Board granted an initial disability rating of 30 percent for PTSD, effective April 13, 2005, and denied an initial disability rating in excess of 30 percent for PTSD.  The Board also granted service connection for residuals of a left foot fracture and denied service connection for a right hip condition.  The remaining claims were remanded for further development.

In a March 2014 statement, the Veteran indicated that he believed that his service-connected PTSD should have been evaluated as 50 percent disabling.  The issue of entitlement to an increased rating for PTSD is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A low back disability, to include lumbar spine degenerative disc disease L4-S1, is the result of injury during Veteran's military service.

2.  A bilateral shoulder disability, to include bilateral shoulder rotator cuff tears status post-surgical repair with degenerative changes, left, and impingement syndrome, is the result of injury during the Veteran's military service.

3.  A right knee disability, chondromalacia, is the result of injury during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include a low back disability, to include lumbar spine degenerative disc disease L4-S1, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an award of service connection for a bilateral shoulder disability, to include bilateral shoulder rotator cuff tears status post-surgical repair with degenerative changes, left, and impingement syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 33.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for right knee chondromalacia have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities at issue in this appeal, to the extent that they involve arthritis, are chronic diseases for these purposes.

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  Libertine v. Brown, 9 Vet. App. 521 (1996).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

There is no dispute that the Veteran has current bilateral shoulder, back and right knee disabilities.  VA and private examiners have diagnosed these disabilities during the current appeal period.

The Veteran's reports of trauma sustained in parachute jumps are consistent with his duties in service and his reports are competent and credible.  Service personnel records confirm that he was awarded a Parachute Badge.  He has reported additional trauma from an automobile accident during service, and service treatment records confirm that he was seen with complaints of muscle tenderness, apparently in the shoulders, following such an accident.  In December 1966, the Veteran also reported injuring his right knee in the car accident.  Physical examination noted swelling, tenderness, full range of motion and was negative for instability.  The provider noted that this examination was not fully satisfactory as the Veteran did not cooperate.  An accompanying knee X-ray was negative.  An impression of a right knee contusion was made.  The remainder of the service treatment records are negative for a right knee disability. The records do not specifically document complaints referable to the back.

There is dispute as to whether the current disabilities are related to the reported injuries in service.  Veteran contends that he has had chronic back pain since service.  He believes that his condition is related to multiple parachute jumps in service.  He has been diagnosed with mild degenerative disc and mild ligamous hypertrophy changes, L4-5 and L5-S1. 


With respect to the shoulder claim, the Veteran was afforded a VA orthopedic examination in July 2005.  The examiner also noted the 1966 motor vehicle accident and that the Veteran had some muscle tenderness afterwards, but no other complaints in service.  After service the Veteran worked for a telephone company and later opened a lawn and fence business with its attendant heavy labor.  He began having difficulties with both shoulders and retired in 2001.  He had both rotator cuffs repaired.  The current diagnosis was intermittent right shoulder pain following rotator cuff repair and distal clavicle resection.  The examiner found that this condition was not caused by military service, as the Veteran was seen only once in service and that for only muscle tenderness.

Right knee pain for the past year was noted in a December 2006 private treatment note.  

A September 2006 opinion of a private physician noted that the Veteran had left rotator cuff surgery in February 2001 and acromioplasty and claviculectomy on the right in November 2001.  The physician opined that the Veteran's military career may have contributed to his shoulder problems and need for surgery.

An August 2008 VA treatment note reflected the Veteran's reports of bilateral knee pain that was worsened with walking, standing and using the stairs.  It was noted that he had osteoarthritis due to jumps in service.  Bilateral knee X-rays, however, showed that the joint spaces were maintained and were negative for dislocations, effusions or chondrocalcinosis.  Physical examination noted very minimal genu varum in the knees.  Deep squat was abnormal and a minimally antalgic gait was noted.  Physical therapy including range of motion, stretching and strength exercises was recommended.

In September 2008 a private orthopedist reported that he had extensively reviewed the Veteran's service treatment records and VA medical records and had examined the Veteran.  The physician noted the Veteran's military history of an auto accident and repetitive trauma from military parachute jumps.  The physician then found that the Veteran's bilateral shoulder and lumbar spine conditions appeared to be chronic and consistent with the injuries that the Veteran claimed while on active duty.  The physician also found no evidence of more acute injuries or inconsistencies with the Veteran's verbal history when compared to his VA and medical history records, which the physician stated that he reviewed.    

Complaints of bilateral knee pain since 2005 were noted in a February 2010 VA treatment note.  In addition, the Veteran's testimony before the Board suggested that he had had symptoms since service.  

The Veteran was afforded a VA examination dated in July 2010.  The Veteran reported that he started having low back pain in 1966 after a motor vehicle accident.  He was not seen after the accident, but stated that he continued to have pain off and on.  The only other injury reported was that of jumping out of planes.  The Veteran indicated that he was not seen for his back after service.  He did report being seen through VA, but was not receiving current treatment.  After examination, the Veteran was diagnosed with lumbar spine degenerative disc disease L4-S1 with contact of left S1 nerve root by MRI.  The examiner noted the evidence that the Veteran was seen in service following a motor vehicle accident in 1966.  The Veteran had some soreness to the right shoulder and right knee, but no back complaints.  X-rays of the shoulders and knees were negative.  Afterwards, there was no treatment in service for the back, shoulders or knee and the Veteran's separation examination was normal.  The examiner also found that there was no indication of a low back condition while on active duty.  Based on the foregoing, the examiner found that that the Veteran's lumbar spine condition was not related to military service.

The Veteran submitted the report of a private physician dated in April 2010.  He stated that in reasonable medical probability, the Veteran's lumbar spondylosis was at least in part directly related to the activities he did in the military, including jumping from airplanes and landing while using a parachute.

Upon examination by VA in July 2010, the Veteran reported that he started having bilateral shoulder pain in 1979, when he was doing some yard work.  He also indicated right shoulder pain in 1983/84 and reported that he was seen in 1975 and 1983.  He was told he had sprains in both shoulders.  He was noted to have undergone surgery in 2002 and 2003 for the right and left shoulders, respectively.  The Veteran stated that he did not have any shoulder injuries in service, but did remember some shoulder pain after jumping and moving heavy equipment.  He also indicated that he was seen in Germany in 1968 for shoulder strain.  After examination, the Veteran was diagnosed with bilateral shoulder rotator cuff tears status post-surgical repair with degenerative changes, left, and impingement syndrome.  The examiner found that the Veteran's service history; including treatment for right shoulder tenderness with normal X-ray after motor vehicle accident and no further treatment in service, including no treatment at all for left shoulder; supported a conclusion that the Veteran's shoulder conditions were not related to military service.  In this he noted that the surgery for his bilateral shoulder was approximately 30 years after service.

At the VA examination in July 2010 the Veteran reported right knee pain in approximately 1972.  He stated that he originally injured his knee in a jump in 1967 at Fort Bragg.  His history of motor vehicle accident in 1966 was also noted and the Veteran stated that he was seen in Germany several times after he hyperextended his knee.  After service, the Veteran indicated that he sought treatment for his knee sometime in the early 1980s.  After examination, the Veteran was diagnosed with right knee chondromalacia.  The examiner noted the Veteran's service history and treatment following motor vehicle accident.  He also noted that there had been no further treatment in service and hence no chronicity.  As such, he found that the right knee disability was not like due to military service.  

The Board sees no basis for favoring one medical opinion over another.  VA examiners have provided negative nexus opinions, but these have tended to discount the Veteran's competent and credible reports of symptomatology and have not explained why the documented in-service trauma did not lead to the current orthopedic disabilities.  The private medical opinions have not taken into account the long periods when the Veteran was not receiving treatment or his reported heavy labor after service.  Taken together, the evidence in this case is at least in equipoise and, as such, the claims are allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include lumbar spine degenerative disc disease L4-S1, is granted.

Service connection for a bilateral shoulder condition, to include bilateral shoulder rotator cuff tears status post-surgical repair with degenerative changes, left, and impingement syndrome, is granted.

Service connection for right knee chondromalacia is granted.


REMAND

In May 2010, the Veteran's skin claim was remanded for further development to include a VA examination.  In that decision, the Board noted that the Veteran reported that he has had a skin condition consistently since service.  Service treatment records, in a February 1970 treatment note, document contact dermatitis and an apparent lichen nitidus eruption.  Small lesions over the Veteran's truck and arms for the past six months were also found in February 1970.  

An additional VA examination was afforded the Veteran in July 2010.  The examiner diagnosed pseudofolliculitis barbae and folliculitis.  The examiner stated that the etiology was unknown, and that the condition was less likely than not related to Agent Orange.  No direct nexus opinion was offered.

The July 2010 examination report is nonresponsive to the remand directive requesting an opinion regarding direct connection to military service.  There is also no comment on the Veteran's reports of continued symptoms and skin problems since service.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA dermatology examination to determine whether any current skin condition is directly related to his military service.  The claims folder including a copy of this remand must be made available to, and be reviewed by, the examiner.  

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin condition had its onset in service or is otherwise caused or aggravated by his military service.

The examiner is specifically asked to comment on (i) the Veteran service treatment records, including a February 1970 treatment note that documented treatment for contact dermatitis and an apparent lichen nitidus eruption, and noted small lesions over the Veteran's truck and arms for the past six months, and (ii) the Veteran's contentions that he has had a skin condition consistently since service with varied severity.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion.  It is noted that, as a combat Veteran, the Veteran's reports of injuries consistent with his service are presumed to have occurred.

The examiner should provide reasons for this opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


